Citation Nr: 1545653	
Decision Date: 10/27/15    Archive Date: 11/02/15

DOCKET NO.  14-09 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen the claim of service connection for a vestibular disorder.  

2.  Entitlement to a rating in excess of 90 percent for service-connected bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	James McElfresh, Agent


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

The Veteran had active service from September 1958 to December 1959.  

This appeal was processed using the Veteran's Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the claim.

This matter comes before the Board of Veterans Appeals (Board) on appeal from the July 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.  While the rating decision was issued from the Fort Harrison RO, the Veteran currently resides in Utah.  Accordingly, the jurisdiction of his appeal remains with the RO in Salt Lake City, Utah.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

In September 2015, the Veteran testified at a video conference hearing conducted at the Salt Lake City RO before the undersigned.  A copy of the transcript has been associated with the claim folder

To establish jurisdiction over the new and material issue, the Board must first consider whether new and material evidence has been received to reopen the claim.  See 38 U.S.C.A. §§ 5108, 7105 (West 2014).  The Board must proceed in this fashion regardless of the RO's actions.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92.  As discussed fully under the analysis section, the Board finds that new and material evidence has been submitted sufficient to reopen the claim seeking entitlement to service connection for a vestibular disorder.  Thus, the Board is granting this aspect of the Veteran's appeal. 

The underlying de novo claim for service connection for a vestibular disorder, as well as the claim seeking a rating in excess of 90 percent for bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  An unappealed November 2011 rating decision denied service connection for a vestibular disorder on the basis that the evidence did not show the existence of a vestibular disorder that was incurred in, or aggravated by military service or secondary to the service-connected hearing loss.  

2.  Additional evidence received since the November 2011 decision is new to the record, relates to an unestablished fact necessary to substantiate the merits of the claim, and raises a reasonable possibility of substantiating the claim of service connection for a vestibular disorder.  


CONCLUSIONS OF LAW

1.  The November 2011 rating decision which denied service connection for a vestibular disorder is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.302, 20.1103 (2014).  

2.  The evidence received subsequent to the November 2011 rating decision is new and material, and the previously denied claim for service connection for a vestibular disorder is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, and 3.326(a) (2014).  The Board concludes that these duties do not preclude the Board from adjudicating this portion of the Veteran's claim.  This is so because the Board is taking action favorable to the Veteran by reopening his service connection claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Accordingly, discussion of VA's compliance with the notice and assistance requirements would serve no useful purpose.  

II.  Claim to Reopen

The Veteran contends that his vestibular disorder is secondary to his service-connected bilateral hearing loss.  In the November 2011 rating decision, the RO denied the claim of service connection for a vestibular disorder on the basis that the evidence did not reflect that his claimed disorder was related to his bilateral hearing loss, nor did the evidence show that this disability was incurred in or caused by his military service or secondary to his service-connected hearing loss.  The Veteran was notified of this decision and of his appellate rights; however, he did not submit a notice of disagreement for this decision.  Thus, the November 2011 decision became final.  See 38 U.S.C.A. § 7105 ; 38 C.F.R. § 20.1103.

In general, rating decisions that are not timely appealed become final.  See 38 U.S.C.A. § 38 U.S.C.A. § 7105(d)(3).  The Veteran, however, now seeks to reopen his claim.  Despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is furnished with respect to the claim that has been disallowed.  38 U.S.C.A. §5108; 38 C.F.R. § 3.156(a).  

In order to reopen a claim that has been denied by a final decision, new and material evidence must be received.  38 U.S.C.A. § 5108.  For applications to reopen filed after August 29, 2001, as was the application to reopen in this case, new and material evidence means evidence not previously submitted to agency decision makers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness.).  

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the United States Court of Appeals for Veterans Claims (Court) interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4) , which "does not require new and material evidence as to each previously unproven element of a claim."  Therefore, it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would "force the veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA."  

The evidence associated with the claims file prior to the November 2011 rating decision includes, but is not limited to, the Veteran's service treatment records, post-service medical records issued at the Washington VA medical center (VAMC) dated from July 2000 to August 2000; and from the Salt Lake City VAMC, dated from July 2009 to December 2010; report of the January 2011 VA audiological examination; the April 2011 letter submitted by C.S., M.D., at the University of Utah Health Care center; and the Veteran's own lay assertions.  

The evidence associated with the claims file subsequent to the November 2011 rating decision includes, but is not limited to, VA treatment records generated at the Salt Lake City VAMC, to include the Western Salt Lake Community based outpatient clinic (CBOC), dated from January 2011 to April 2014; VA treatment records generated through the Southern Nevada Healthcare system, to include the Las Vegas Healthcare system, dated from September 2011 to April 2014; VA treatment records issued from the Long Beach VAMC, and dated from February 2012 to December 2013; private audiological reports issued through Advanced Hearing and Balance Specialists and either dated, or date-stamped as having been received, in August 2010, November 2011, and August 2013; reports of the June 2013 Disability Benefits Questionnaire and the January 2014 VA audiological examination; the September 2015 Hearing Transcript, and the Veteran's own lay assertions.  

In the January 2011 VA medical opinion, the VA audiologist, after evaluating the Veteran and reviewing his claims file, to include treatment records produced by his audiologists at Advanced Hearing and Balance Specialists, determined that the audiometric and balance test findings did not indicate a vestibular etiology of his imbalance.  The VA audiologist determined that the Veteran's imbalance was not caused by, or a result of, his in-service noise exposure, or his service-connected hearing loss.  

The November 2011 treatment report generated at Advanced Hearing and Balance Specialists reflects that the Veteran presented with symptoms of constant imbalance that frequently causes him to fall, and an occasional spinning sensation whenever he stands up.  According to the Veteran, these symptoms first presented two to three years prior.  Results from the audiometry test findings revealed flat profound sensorineural hearing loss bilaterally with poor word recognition scores bilaterally.  With regard to the video-nystagmography (VNG) results, the Veteran was shown to have abnormal saccade with poor accuracy, velocity, latency and cogwheeling.  The Veteran's tracking was also described as borderline with low gain.  According to the audiologist, all these symptoms, along with the Veteran's VNG test results correlate with either central vestibulopathy or poor coordination of key sensory balance symptoms and dizziness related to cervical tension.  

During a September 2013 VA primary care visit, the Veteran reported to have near daily episodes of dizziness that persists for either a short period of time, a long period of time, and occasionally all day long.  The VA physician noted that after prescribing the Veteran with the medication diazepam two days prior, he denied any ongoing episodes of dizziness.  The Veteran also stated that the balance therapy he had been undergoing had been helpful and added that his dizziness is diminished when engaged in physical activities.  Based on his discussion with the Veteran, and his review of the medical records, the VA physician diagnosed him with having dizziness and vestibular disease that is more likely than not related to his severe hearing loss.  He (the VA physician) further added that an additional opinion should be sought from an ear, nose, and throat (ENT) physician.  

This evidence is new, in that it was not previously of record.  The Board finds that collectively, the November 2011 treatment report, in conjunction with the September 2013 VA medical opinion, addresses the possibility that the Veteran has been diagnosed with a vestibular disorder that is secondary to his service-connected hearing loss.  In light of the fact that the RO in November 2011 denied the claim, in part, because the evidence did not reflect that the Veteran's vestibular disorder was related to his service-connected bilateral hearing loss, this new evidence relates to an unestablished fact necessary to substantiate the claim.  Thus, the Board finds that new and material evidence has been presented to reopen the previously denied claim for service connection for the Veteran's vestibular disorder.  This aspect of his appeal is, therefore, granted.  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the underlying de novo claim for service connection for a vestibular disorder can be addressed.  





ORDER

New and material evidence having been received, the claim of entitlement to service connection for a vestibular disorder is reopened.


REMAND

Vestibular Disorder

The Veteran contends that his vestibular disorder is secondary to his service-connected bilateral hearing loss.  He has also indicated, at times, that his vestibular disorder may have developed as a result of his exposure to extreme noises and sounds in service.  

For secondary service connection to be granted, generally there must be (1) medical evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310 (2014); see Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

The medical evidence of record is currently unclear as to whether the Veteran has a definite diagnosis of a vestibular disorder.  As discussed above, the January 2011 VA examiner, upon evaluating the Veteran and reviewing his claims file, to include his audiological and VNG test findings produced at Advanced Hearing and Balance Specialists, determined that the Veteran's hearing and balance test findings did not indicate a vestibular etiology of his imbalance.  In the November 2011 treatment report issued at Advanced Hearing and Balance Specialists, the Veteran underwent another VNG test, and his audiologist determined that the Veteran's test results were either associated with central vestibulopathy or poor coordination of key sensory balance systems and dizziness related to cervical tension.  The Veteran underwent another VNG test in May 2013, and the VA audiologist determined that abnormalities in the vestibular ocular reflex tests suggested that a central nervous system lesion could not be ruled out.  During a July 2013 Neurology consultation, the VA treatment provider noted that the Veteran had a history of "dizziness" of five years duration, and that peripheral vestibular dysfunction was suspected as the etiology, but a vascular etiology could not be completely ruled out yet.  Although the September 2013 VA treatment report reflects an assessment of vestibular disease, the Board is unclear as to what objective medical findings the VA physician relied upon when providing this diagnosis.  The VA physician did not conduct an evaluation of the Veteran and it is unclear whether he relied on the Veteran's prior medical records or the Veteran's self-reported history when rendering this opinion.  Although some of the VA treatment records reflect a history of acute peripheral vestibulopathy, this appears to be a suspected diagnosis, rather than a confirmed one.  Indeed, even though the September 2013 VA physician related the "vestibular disease" to the Veteran's severe hearing loss, he added that an additional opinion on this topic should also be sought by an ENT physician once the Veteran received a cochlear implant.  

Accordingly, the Board finds that further clarification is necessary to determine whether the Veteran has a diagnosis of a vestibular disorder; and if so, whether his reported symptoms of dizziness, imbalance, and a spinning sensation are attributed to this disorder, or to another disorder.  Where a determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  As such, the Veteran should be afforded another VA examination with a VA otolaryngologist to determine whether he has a vestibular disorder, and if so whether said disorder is secondary to his service-connected bilateral hearing loss.  



Bilateral Hearing Loss

The Veteran was most recently afforded a VA audiological evaluation in January 2014.  In a June 2014 statement, the Veteran's representative stated that the Veteran's hearing had continued to deteriorate and he had recently been informed that he would be fitted for cochlear implants very soon.  In a subsequent statement dated in December 2014, the Veteran's representative stated that the Veteran was scheduled to receive cochlear implants in December 2014.  At his September 2015 hearing before the undersigned, the Veteran testified that his hearing has worsened since the most recent audiological examination.  Although the Veteran underwent a VA audiological evaluation in January 2014, in light of the fact that he has undergone a cochlear implant procedure since his examination, and given his credible statements that his hearing has continued to deteriorate, another examination must be afforded to accurately assess his current level of hearing loss.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

On remand, ongoing medical records should be also obtained.  38 U.S.C.A. § 5103A(c)  (West 2014).  Bell v. Derwinski, 2 Vet. App. 611   (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. After obtaining the appropriate release of information forms where necessary, procure records of any outstanding treatment the Veteran may have received for his vestibular disorder and hearing loss.  The Board is particularly interested in records of treatment that the Veteran may have received at any VA facility since April 2014.  All such available documents should be associated with the claims file.  

2. Then, schedule the Veteran for a VA examination with a VA otolaryngologist to determine the nature and etiology of his claimed vestibular disorder.  The claims folder and a copy of this REMAND must be made available to, and reviewed by, the examiner in conjunction with the examination.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, and all pertinent pathology should be noted in the examination report.  The examiner should specifically take note of the November 2011 VNG test findings issued at Advanced Hearing and Balance Specialists; the May 2013 VA VNG test findings; the July 2013 VA neurology consultation report; and the September 2013 VA medical opinion.  

Following a review of the record and an examination of the Veteran, the examiner should determine whether the Veteran has a diagnosis of any type of vestibular disorder.  For any vestibular disorder diagnosed on examination, the examiner should express an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that his vestibular had its onset in service or is otherwise causally or etiologically related to the Veteran's military service, to include his conceded in-service noise exposure. 

If the examiner finds that it is unlikely that a vestibular disorder had its onset in service or is otherwise etiologically related to the Veteran's military service, then the examiner should also express an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that any vestibular disorder currently present was caused or aggravated (permanently worsened beyond normal progression) by the Veteran's service-connected bilateral hearing loss.  If the examiner finds that bilateral hearing loss has not caused a vestibular disorder but rather has made it worse, the examiner should comment on when the onset of "aggravation" took place and whether the claims file contains sufficient medical evidence created before the onset of aggravation to establish a baseline of the level of severity of any vestibular disorder.  If a baseline is established, the examiner should comment on how much the vestibular disorder has worsened in severity as a result of the natural progress of the disability, if at all, from the time of the baseline to the current level of severity.  The examiner must provide a thorough and well-reasoned rationale for all opinions provided.  [If the VA otolaryngologist determines that additional evaluations with other specialists (i.e. neurologist, vascular specialist) are necessary before a clear and definite diagnosis can be rendered, then please schedule the Veteran for the necessary examinations with the appropriate VA physicians.]

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.) 

All opinions expressed must be supported by a complete explanation for why the examiner arrived at the opinion.  If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

3. Then, schedule the Veteran for a VA audiological examination to ascertain the severity of his current hearing loss.  Audiometric testing and speech discrimination testing should be performed by use of the Maryland CNC test.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's bilateral hearing loss.  If test results are considered invalid or an inaccurate depiction of the severity of the Veteran's bilateral hearing loss, such a conclusion should be explained in detail.  

Also, the examiner is requested to provide an opinion as to any impact that the Veteran's hearing loss has on his ability to work and his daily activities.  

In offering any opinion, the examiner should take into consideration all the evidence of record, to include medical records as well as the Veteran's lay statements.  All opinions expressed should be accompanied by supporting rationale.  

4. After completing the above, and undertaking any additional evidentiary development deemed necessary, readjudicate the issues remaining on appeal.  If any benefit sought is not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


